Citation Nr: 1539367	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  12-23 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain.  

2.  Entitlement to service connection for headaches, to include as secondary to service-connected lumbosacral strain.  

3.  Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected lumbosacral strain.

4.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brian D. Hill, Attorney


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1991 to December 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain was not adjudicated by the January 2010 rating decision.  However, the issue was listed on appeal by the June 2012 Statement of the Case, which contained the relevant regulations and laws and adjudicated the issue.  The Veteran filed a timely appeal with respect to the issues listed on the cover page of this decision.  The Board will take jurisdiction over the issue of entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

The Veteran initially requested a hearing before a Veterans Law Judge in connection with his appeal.  In a July 2014 VA "Report of Contact" with the Veteran's representative, and in a written statement from the Veteran's attorney received in November 2014, the request for a hearing was withdrawn.  38 C.F.R. § 20.704 (e) (2014). 

The issues of entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain, entitlement to service connection for headaches, to include as secondary to service-connected lumbosacral strain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A November 2014 written statement from the Veteran's attorney requested that the issue of entitlement to service connection for peripheral neuropathy be withdrawn from appeal.


CONCLUSION OF LAW

The criteria for the withdrawal of the appeal for entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected lumbosacral strain, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

The Veteran perfected an appeal as to the issue of entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected lumbosacral strain.  

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204(b)(1).

A November 2014 written statement from the Veteran's attorney requested withdrawal of the appeal for entitlement to service connection for peripheral neuropathy.  38 C.F.R. § 20.204.  There remain no allegations of errors of fact or law for appellate consideration with respect to the issue.  As the Board does not have jurisdiction to review the issue, it is dismissed.  


ORDER

The appeal for entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected lumbosacral strain, is dismissed.


REMAND

Concerning the issue of entitlement to a disability rating in excess of 40 percent for service-connected lumbosacral strain, the Board finds that additional development is required.  On his application for a TDIU received by VA in December 2014, the Veteran identified ongoing treatment for his back at the Gainesville, Florida VA pain clinic.  The identified records are not associated with the claims file.  Further, in connection with a previous claim for an increased rating for lumbosacral strain, the Veteran identified treatment at the Daytona Beach, Florida VA outpatient clinic and the Gainesville VA Medical Center (VAMC).  There are no VA medical treatment records associated with the claims file.  Accordingly, all VA medical treatment records must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In addition, the Board finds that a new VA medical opinion is required with respect to the claim of entitlement to service connection for headaches, to include as secondary to service-connected lumbosacral strain.  The Veteran was provided a VA medical examination in December 2009.  The VA examiner opined that the diagnosis of tension headaches was not related to the lumbosacral strain.  However, underneath the listed diagnosis, it was noted that the problem associated with the diagnosis was headaches "due to s/c lumbosacral strain."  The examiner did not provide sufficient reasoning for the opinion.  A new VA opinion as to service connection on a secondary basis is required.  38 C.F.R. § 3.310; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Finally, adjudication of the issue of entitlement to a TDIU must be deferred as the issue is inextricably intertwined with the aforementioned issues that must be remanded for additional development.  See Harris v. Derwinski, 1 Vet. App. 180   (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  In addition, the Board observes that the June 2012 Statement of the Case (SOC) determined that referral of the issue of entitlement to a TDIU for extra-schedular consideration was not warranted.  However, subsequent to the June 2012 SOC, an October 2012 private physician opined that it was "more likely than not" that the Veteran had significant physical limitations regarding sitting, standing, walking, and lifting, resulting in him being unable to "secure and follow" substantially gainful employment on a full-time basis.  The provisions of 38 C.F.R. § 4.16(b) (2014) state that rating boards should submit to the Director, Compensation Service, for extra-schedular consideration "all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section."  If upon readjudication the Veteran's service-connected disabilities do not meet the percentage requirements of 38 C.F.R. § 4.16(a) and the RO finds that the Veteran is unemployable, the issue of entitlement to a TDIU must be referred to the Director of Compensation Service for extra-schedular consideration.  38 C.F.R. § 4.16(b).  

Accordingly, the issues are REMANDED for the following action:

1.  Obtain all VA medical treatment records, to include records from the Daytona Beach VA outpatient clinic, Gainesville VAMC, and the Gainesville VA pain clinic.  

2.  Request a VA medical opinion from a suitably qualified VA examiner to determine the current nature and etiology of the claimed headaches.  The claims file must be available for review and the examiner must indicate that a review was completed.  Following review of the claims file, the examiner is asked to address the following:

 a.  Is it at least as likely as not (50 percent probability or more) that the headaches are causally related to active service? 

 b.  Is it at least as likely as not (50 percent probability or more) that the headaches are proximately due to the service-connected lumbosacral strain?

 c.  Is it at least as likely as not (50 percent probability or more) that the headaches were aggravated by the service-connected lumbosacral strain?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

 A rationale must be provided for any opinion expressed.

3.  Readjudicate the issues of entitlement to a disability rating in excess of 40 percent for lumbosacral strain and entitlement to service connection for headaches, to include as secondary to service-connected lumbosacral strain.

4.  After completing the above, if the Veteran's service-connected disability/disabilities do not meet the schedular requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a), and the RO finds that the Veteran is unemployable, refer the issue of entitlement to a TDIU to the Director of Compensation Service for extra-schedular consideration.  

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the claims file is returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


